Citation Nr: 1721936	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-26 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to April 12, 2011, and in excess of 70 percent therefore for residuals from a traumatic brain injury (TBI).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tim Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from April 1966 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of that hearing is of record.

In September 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

In January 2017, the RO granted earlier effective dates for the grant of service connection for TBI and a total disability rating due to individual unemployability (TDIU).  The Veteran has not submitted any notice of disagreement with the dates assigned.  This represents a complete grant of his appeal in regard to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  These issues are no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There has been no diagnosis of multi-infarct dementia, or other purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, during the course of the Veteran's appeal.

2.  From October 23, 2008 to April 12, 2011, no facet warrants a rating higher than "1".

3.  From April 12, 2011, the Veteran's highest facet was "3".


CONCLUSIONS OF LAW

1.  Prior to April 12, 2011, the criteria for a rating in excess of 10 percent TBI have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8100 (2002, 2016).

2.  From April 12, 2011, the criteria for a rating in excess of 70 percent TBI have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in December 2015.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, while the Veteran objected to the adequacy of the January 2011 VA examination, but did not voice any objection to the adequacy of either the April 2011 or the November 2016 VA examinations, which as discussed below are given greater probative weight.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In October 2002, the Veteran filed a claim for service connection for TBI due to a fall related to his service-connected knee disability in 2001.  In February 2011, he was granted service connection for his TBI rated at 10 percent effective April 26, 2004.  In September 2011, he was granted an increased rating of 70 percent effective April 12, 2011.  In September 2016, the Board remanded the claim for further development.  In January 2017, the Veteran was granted an earlier effective date of October 28, 2002, the date of his original claim for a TBI, for the grant of service connection, with a 10 percent rating assigned as of that effective date.  The Veteran asserts he is entitled to higher ratings than those assigned.

The Veteran's TBI is rated under Diagnostic Code 8045.  Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. following trauma to the brain were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code.  Purely subjective complaints, such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma were rated as 10 percent disabling, and no more under Diagnostic Code 9304.  The criteria stated further that the 10 percent rating would not be combined with any other rating for a disability due to brain trauma and that ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2002).

During the pendency of this appeal, however, VA amended the Rating Schedule by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders to provide updated criteria for evaluating residuals of TBI. The amendment applies to all applications for benefits received by VA on or after October 23, 2008. 73 Fed. Reg. 54,693  (Sept. 23, 2008) ("The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008. The old criteria will apply to applications received by VA before that date"). However, a veteran whose residuals of TBI were rated by VA under a prior version of 38 C.F.R. § 4.124a , Diagnostic Code 8045, was permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  Id.  The Veteran filed his claim for an increased rating prior to October 23, 2008, but has subsequently been evaluated under the revised regulations.  

The Board notes that when the rating criteria are revised during the course of a claim and appeal, as has occurred in this appeal, VA must determine the rating to be assigned, taking into consideration both the revised and unrevised criteria and assigning the rating based on the criteria most favorable to the claimant, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change unless retroactive application has been specifically authorized.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

From October 23, 2008, Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headaches, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified." 

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" addresses 10 facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  Not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

Diagnostic Code 8045 contains the following notes:

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4):  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5):  A veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review.  However, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable.

At the December 2015 hearing, the Veteran testified that he fell in the late part of 2001 and experienced a TBI.  In October 2001, he reported having experienced headaches for four days.  In December 2001, he reported having headaches off and on for the previous six weeks.  In February 2002, he reported worsening headaches.  By a May 2002 follow-up visit, he had no subjective complaints, denied headaches, denied weakness, denied numbness, and denied sensory loss.  A December 2002 head CT showed no evidence of intracranial hemorrhage.

At a March 2003 treatment visit, the Veteran was appropriate with normal speech, he was fully alert and oriented, he was goal-directed with intact cognition, and he had fair insight and judgment.  In June 2003, he reported having occasional headaches.  On examination, he was fully alert and oriented with fair memory and concentration.  He demonstrated normal speech.  His insight was good and his judgment was not impaired.  He retained normal 5/5 strength.  In December 2003, he reported having continuous headaches.  On examination, he remained fully alert and oriented.  A head CT was stable.  In February 2004 he denied having headaches, but in March 2004, he once again reported having headaches five times per week.  By May 2004, he reported constant headaches.  On examination, he remained fully alert and oriented with appropriate speech.  At a September 2004 examination, he was fully alert and oriented with intact coordination.

In December 2004, the Veteran was afforded a VA examination.  He reported since the TBI that he had headaches constantly 24 hours per day, but denied any nausea, vomiting, photophobia, phonophobia, or history of seizure disorder.  He reported that he was able to perform personal care, take out the trash, cook, drive, but had difficulties performing chores with his right knee.  On examination, he was alert and oriented, had normal coordination, had normal 5/5 strength, had normal sensation, and had normal reflexes.

At a March 2005 SSA examination, the Veteran reported having headaches that interfered with his ability to focus.  On examination, his speech was normal, he had an adequate attention span, his fund of knowledge was normal, and his memory appeared intact.  He was able to repeat four digits forwards and three digits backwards.  He was able to recall 3/3 objects after five minutes.  He was diagnosed with depressive disorder secondary to a general medical condition.

In May 2005, he reported that he had 1/10 headache pain.  By December 2005, he reported his headaches had improved with medications.  In September 2006, he reported he was able to sleep more comfortably but he continued to have headaches throughout the day.  In February 2008, he denied having any headaches.  In March 2010, he was fully alert and oriented. 

In January 2011, the Veteran was afforded a VA examination for his TBI.  However, the Veteran has asserted that this examination was inadequate.  Giving the Veteran every advantage, this VA examination will not be considered.  However, at the examination, the Veteran reported that continued headaches, dizziness, some balance problems, and some problems with short-term memory.

In April 2011, the Veteran was afforded a second VA examination for his TBI.  He reported having a mild TBI, but asserted that he had developed constant headaches rated at 4/10, although he continued to deny nausea, vomiting, photophobia, or phonophobia related to the headaches.  He also reported numbness and tingling in different parts of his body, but denied having any burning sensation, weakness, or paralysis.  He reported problems with attention and concentration, understanding directions, anxiety, depression, sleeping, expressing himself, and short-term memory problems.  He reported that he was able to care for his personal needs but was unable to cook, walk, climb stairs, and drive, although he reports that some of these activities are due to his vision and knee pain.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that the Veteran had a moderate impairment in memory, attention, concentration, or executive functions.  The examiner reported that the Veteran had no impairment in judgment.  The examiner reported that the Veteran's social interaction was frequently inappropriate.  The examiner reported that the Veteran was always oriented.  The examiner reported that the Veteran's motor activity was normal.  The examiner reported that the Veteran's visual-spatial orientation was normal.  The examiner reported that the Veteran had three or more symptoms that moderately interfered with instrumental activities of daily living, family, and close relationships.  The examiner reported that there were one or more neurobehavioral effects that frequently interfere with workplace interaction or social interaction but do not preclude them.  The examiner reported that the Veteran had an impairment in comprehending written language.  The examiner reported that that Veteran was conscious, alert, and cooperative throughout the examination.

In November 2016, the Veteran was afforded a VA examination for his TBI and headaches.  He reported having a hard time remembering things, remembering words, pronouncing some words, and some short-term memory problems.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner indicated that the Veteran had subjective complaints of impairment in memory, attention, concentration, or executive functions but he did not find objective evidence of such.  The examiner indicated that the Veteran had normal judgment, his social interaction was routinely appropriate, and he was always oriented.  The examiner indicated that the Veteran had normal motor activity, with normal visual-spatial orientation.  The examiner opined that the Veteran had subjective symptoms that did not interfere with work, activities of daily living, or relationships.  The examiner indicated that there were one or more neurobehavioral effects of irritability that did not interfere with workplace interaction or social interaction.  The examiner indicated that the Veteran was able to communicate and comprehend by spoken and written language.  The examiner reported that that Veteran had normal consciousness.  The examiner indicated that the Veteran's residuals of a TBI were headaches.  The examiner reported that all of the Veteran's TBI complaints appeared to be subjective in nature as there was no objective evidence that supported a cognitive, neurobehavioral, or physical impairment.  The examiner indicated that the Veteran's headaches resulted in constant head pain and pulsing or throbbing head pain with symptoms of sensitivity to light and changes in vision.  However, the examiner indicated that the Veteran's headaches did not have characteristic prostrating attacks of headache pain.  The examiner reported that the Veteran was able to perform general activities without significant restrictions due to his headaches.

Turning to the regulations, prior to October 23, 2008, the Veteran is in receipt of the maximum rating that may be assigned for residuals of a TBI as purely subjective complaints of brain disease due to trauma, such as headaches or insomnia and the medical evidence of record does not clearly show that the Veteran has ever had multi-infarct dementia associated with brain trauma.  Because there was no evidence of a diagnosis of multi-infarct dementia throughout the period on appeal, including in the most resent VA examination, the Veteran's initial 10 percent rating under DCs 8045, was the highest rating which he might receive under that Diagnostic Code.

Turning to the regulations from October 23, 2008, prior to April 12, 2011, the evidence of record does not support a finding of a severity of "3" in any of the ten facets of TBI, equivalent to a 30 percent rating.  A level of severity of "1" is assigned for memory, attention, concentration, executive functions facet as the Veteran reported symptoms consistent with complaints of mild memory loss.  A level of severity of "0" is assigned for the judgment facet as the Veteran's medical record does not show an impairment of judgment.  A level of severity of "0" is assigned for the social interaction facet as the Veteran's medical evidence does not show inappropriate social interaction.  A level of severity of "0" is assigned for the orientation facet as the Veteran's medical record does not show impairments in orientation.  A level of severity of "0" is assigned for the motor activity facet as the Veteran's medical record does not show an inability to perform previously learned motor activities.  A level of severity of "0" is assigned for the Visual spatial orientation facet as the Veteran's medical record does not show deficits in this area.  A level of severity of "0" is assigned for the subjective symptoms facet as the Veteran medical record shows that he reported headaches, trouble sleeping, hypersensitivity to sound, hypersensitivity to light, and intermittent dizziness.  A level of severity of "0" is assigned for the neurobehavioral effects facet as the Veteran's medical record shows one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  A level of severity of "0" is assigned for the communication facet as the Veteran's medical record does not show an impairment in this facet.  A 10 percent rating is assigned as no facet is rated higher than "1" prior to April 12, 2011.

After April 12, 2011, the evidence of record does not support a finding of a severity of "total" in any of the ten facets of TBI, equivalent to a 100 percent rating.  A level of severity of "3" is assigned for the memory, attention, concentration, executive functions facet as the April 2011 VA examiner found objective evidence of a moderate impairment.  A level of severity of "0" is assigned for the judgment facet as the April 2011 VA examiner indicated the Veteran had normal judgment.  A level of severity of "3" is assigned for the social interaction facet as the April 2011 VA examiner found that the Veteran's social interaction was inappropriate most or all of the time.  A level of severity of "0" is assigned for the orientation facet as the April 2011 VA examiner indicated that the Veteran was fully oriented.  A level of severity of "0" is assigned for the motor activity facet as the April 2011 VA examiner found that the Veteran's motor activity was normal.  A level of severity of "0" is assigned for the visual spatial orientation facet as the April 2011 VA examiner found the Veteran's had no evidence of an impairment.  A level of severity of "2" is assigned for the subjective symptoms facet as the April 2011 VA examiner indicated that the Veteran had evidence of three or more subjective symptoms that moderately interfered with work, instrumental activities of daily living, or relationships.  A level of severity of "2" is assigned for the neurobehavioral effects facet as the April 2011 VA examiner found evidence of one or more neurobehavioral effects that frequently interfered with the Veteran's workplace interaction, social interaction, or both but did not preclude them.  A level of severity of "2" is assigned for the communication facet as the April 2011 VA examiner found evidence of an inability to communicate or comprehend either spoken language, written language, or both, more than occasionally but less than half of the time.  As such, the Veteran's highest severity level was "3," a 70 percent rating is appropriate.  A 100 percent rating is assigned for a "total" level of impairment in one or more facts.  As such, a higher rating is not warranted.

Furthermore, while the November 2016 VA examiner findings indicate an improvement in some areas, the Board will not disturb the assigned 70 percent rating.

Turning to the Veteran's complaints of headaches, under Diagnostic Code 8100, migraines are evaluated as follows: a noncompensable rating is assigned with less frequent attacks; a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The November 2016 examiner indicated that the Veteran's headaches did not have characteristic prostrating attacks of headache pain.  As such, the Veteran's headaches are appropriately rated as noncompensable and it is more beneficial to rate the Veteran's residuals of TBI under Diagnostic Code 8045 for all periods on appeal.

The Board has read the Veteran's most recent email that was submitted through his Congressional representative.  The Board certainly regrets the amount of time that it has taken to fully adjudicate the Veteran's claim, and appreciates the Veteran's patience through the process.  However, it is noted that the Veteran has been assigned a total disability rating based on individual unemployability (TDIU) dating back to 2002 in recognition of the impairment caused by his service connected disabilities.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

A rating in excess of 10 percent prior to April 12, 2011, and in excess of 70 percent afterwards for TBI is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


